DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of mRNA for NA cargo molecule, enzyme for therapeutic polypeptide, and CD63 for exosomal polypeptide in the reply filed on July 1, 2022 is acknowledged.

Status of Claims
Claims 1-10, 12-17, 22, and 27-29 are currently pending and under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
The brief description of Figure 2 or Figure 2 itself does not identify what the numerical values in the Y-axis represent. 
Appropriate correction is required.


Claim Objections
Claims 2-10, 12-13, 15-17, and 29 are objected to because of the following informalities: “An” or “A” should be “The”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “and/or” in line 4 should be “and”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “other structure.” It is unclear what specific structure of the NA cargo molecule is referred to by “other structure.” Hence, claim 12 fails to particularly point out and specifically claim “other structure.”
Claims 13 and 29 recite “hybrid UTR”. The term “hybrid UTR” is not an art-recognized term, nor is it defined in the claims or in the instant specification. Hence, the clear metes and bounds of the claimed subject matter cannot be ascertained.
Claims 13 and 29 recite that the NA cargo molecule further comprises one or more of (i), (ii), and (iii). The claims, however, fails to particularly point out and distinctly claim the where the additional elements (i), (ii), and (iii) are placed within the NA cargo molecule. As such, claims 13 and 29 fail to specifically claim the spatial/positional arrangement for the additional structural elements (i), (ii), and (iii) within the NA cargo molecule, thereby rendering the structure of the NA cargo molecule indefinite. 
Claims 14-17 and 27-28 recite “A population of EVs according to claim 1.” It is noted that claim 1 does not recite “population of EVs”. Hence, there is insufficient antecedent basis for this limitation in the claims.
Claim 15 recites, “A population according to claim 14, wherein the average number of NA cargo molecule per EV”. It is noted that claim 14 depends from claim 1, which does not recite or require an NA cargo molecule. As such, claim 15 appears to be an improperly dependent claim. 
Claim 15 recites that “the average number of NA cargo molecule per EV throughout the EVs is above one per EV.” As currently written, the limitation recited in claim 15 reads on a population of EVs, wherein individual EVs do not have the same number of NA cargo molecule such that some have multiple (e.g., five) NA cargo molecules while others have none (zero) as evidenced by the “average number” of NA cargo molecules throughout the entire EV population is greater than one. It is unclear how the single EV of claim 1 having a uniform, identical number of NA binding domain(s) can produce a population of EVs having various numbers of NA cargo molecules. Further, as noted above, the claim language reciting “average number” reads on a population wherein some EVs have zero NA cargo molecule, when the EV of claim 1 is required to comprise “at least one NA-binding domain”, thereby necessarily requiring at least one NA cargo molecule bound to the at least one NA-binding domain. As such, the subject matter of claim 15 cannot be clearly ascertained. 
Claim 16 recites “the NA cargo molecule in question”. There is insufficient antecedent basis for this limitation in the claim. Further, “in question” renders the metes and bounds of the claimed NA cargo molecule indefinite because the phrase renders the exact structure/identity of the NA cargo molecule unclear. 
Claim 16 recites “the first EV subpopulation” and “the second EV subpopulation”, wherein only the “second” subpopulation is expressly specified to have “more than one fusion polypeptide per EV” in combination with NA cargo molecules. As such, it is unclear whether the “first” subpopulation has only the fusion polypeptide without any NA cargo molecules, thereby differentiating the “first” subpopulation from the “second” subpopulation. 
Claim 29 recites that “the site for miRNA binding is tissue and/or cell type specific.” The claim fails to particularly point out and distinctly claim a structural requirement for the miRNA binding site to be “tissue and/or cell type specific.” Note that neither the claim nor the specification defines/sets forth a structural requirement (e.g., nucleotide sequence, sequence motif) for the miRNA binding site to be specific for a tissue and/or a cell type. As such, the exact structural limitations pertaining to the NA cargo molecule comprising “a site for miRNA binding” cannot be clearly ascertained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites a myriad of different protein species for the “exosomal polypeptide” including the art-recognized ubiquitous protein, GAPDH. 
The instant specification at best describes the required “exosomal” polypeptide function for having the NA cargo molecule “transported into the EV” only for CD63, CD81, and CD9, which are transmembrane proteins. Further, the relevant prior art knowledge is also limited to use of an exosomal transmembrane protein such as CD63, CD81, and Lamp-2b for loading into EVs. See Hean et al. (WO 2017/203260 A1, applicant’s citation), Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Seow et al. (WO 2010/119256 A1, applicant’s citation), and Leonard et al. (US 2015/0093433 A1, applicant’s citation). That is, there is no teaching in the instant specification or in the prior art that all of the instantly recited protein species including the ubiquitously expressed GAPDH have the required function of carrying and loading the NA cargo molecule into an EV. 
Note that the specificity of the disclosure to comply with the written description requirement inversely correlates with the state of the prior art. 
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In addition, the mere fact that the same words appear in the original claims or in the specification without any adequate support (e.g., structure-function correlation; actual reduction to practice) is not sufficient to comply with the written description requirement.
 “The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of claim 10 at the time of filing.
Regarding claims 15-17, the instant specification does not teach making a heterogenous population of EVs having diverse, different numbers of NA cargo molecules as claimed, wherein some EVs do not comprise an NA cargo molecule. Further, claims 16-17 are drawn to an EV population, wherein only a fraction (e.g., 5%) of the population comprises an NA cargo molecule combined with a fusion polypeptide. The instant specification fails to adequately describe such mixed EV population, wherein some EVs comprise the fusion polypeptide and an NA cargo, whereas other EVs do not comprise an NA cargo. In addition, the practical utility of such mixed EV population having only a small fraction of the population comprise an NA cargo molecule having “a therapeutic polynucleotide domain” is not described by the specification. 
It is noted that the instant specification clearly discloses that the claimed invention “pertains to extracellular vesicle (EV) therapeutics” such that the EVs have “loaded RNA therapeutics such as mRNAs” (emphasis added). See page 1. Indeed, this application is titled “Exosomes comprising RNA therapeutics” (emphasis added). As such, it is unequivocally clear the claimed EV as well as EV population pertain to “therapeutics”, wherein the required therapeutic function is conferred by the NA cargo molecule (e.g., mRNA) having “a therapeutic polynucleotide domain”. Again, the instant specification does not describe the utility/function of the mixed EV population as broadly claimed in claims 15-17, and the required correlation for the EV population having “therapeutic” function is not adequately described for an EV population whose majority of individual EVs are devoid of an NA cargo molecule comprising a therapeutic domain that provides the required therapeutic function.
Accordingly, the specification fails to reasonably convey that the instant co-inventors had possession of the subject matter/genus of claims 15-17 at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14, 17, 22, and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Hean et al. (WO 2017/203260 A1, applicant’s citation) in view of Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
The applied Hean reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hean teaches making exosomes and a population of exosomes comprising a therapeutic polypeptide of interest (PoI) of “nucleases, proteinases, integrases” or “enzymes for lysosomal storage disorders”, wherein the PoI is encoded by a “polynucleotide”, wherein the exosomes further comprise an exosomal polypeptide (e.g., CD63), wherein the therapeutic polypeptide is released from the exosomal polypeptide via a “cleavage-based release system” or “cis-cleaving release system, wherein “the use of exosomes for intracellular delivery of biotherapeutics” has been an art-recognized technology/methodology and that there are “existing needs within the art” for intracellular delivery of biotherapeutics such as “enzymes for enzyme replacement therapy” and such needs can be satisfied “by utilizing extracellular vesicle (EV)-based therapeutics, which are based on exosomes” (emphasis added). See pages 1-17 and 24-25.
Hean discloses that a “non-limiting example would be a polynucleotide construct encoding for an enzyme PoI (such as NPC1 or GBA) for the treatment of a lysosomal storage disorder, a cis-cleaving intein, and an exosomal polypeptide such as CD81, syntenin or CD63.” (emphasis added). See page 26.
Hean teaches, “One class of PoIs with considerable therapeutic potential are the RNA-binding proteins (RBPs), which may be used to aid intracellular delivery of RNA therapeutics such as mRNA”, particularly “mRNA binding proteins (mRBPs)” having a key function of providing “the ability to transport an RNA cargo of interest, e.g. an mRNA”, wherein “various domains and derivatives may also be used as the PoI for transport of an RNA cargo.” (emphasis added). See pages 22-23.
Hean exemplifies exosomes comprising a gRNA and a fusion polypeptide comprising an exosomal polypeptide (CD81), which is fused via a cleavage-based release system to Cas9 comprising binding domains for the gRNA, wherein the exosomes provide “efficient intracellular delivery of bioactive Cas9 and gRNA.” (emphasis added). See page 7. 
Hean does not teach that the RBP or mRBP is PUF. 
Abil teaches that “PUF family proteins are typically composed of 8 imperfectly repeated 36 amino acid motifs (PUF repeats), which, together with flanking conserved sequences, form a sequence-specific single-stranded (ss) RNA-binding domain, the PUF domain”, wherein “PUF domains usually bind to the 3’ untranslated region (UTR) of their target transcripts” thus PUF domains are deemed one of RNA-binding proteins (RBPs) in the art, especially one of “reprogrammable RBPs” such that “one can envision development of tools capable of sequence-specific manipulation of RNA”. See pages 2658-2659 and 2661. See also Figure 1a illustrating the mechanism of “PUF binding to ssRNA” as reproduced below.

    PNG
    media_image2.png
    253
    435
    media_image2.png
    Greyscale

Abil teaches that the PUF domain that is an RNA-binding domain (RBD) can be used as “a PUF scaffold for sequence-specific enhancement of gene expression in living systems”. See pages 2661-2662. 
Abil teaches that Cas9 that binds gRNA is one of “promising candidates for engineering designer RBPs” and that “only PUF domains have been extensively demonstrated as versatile tools that can function in living cells” and that “the designer RBD field is clearly gaining momentum” (emphasis added). See page 2663.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make exosomes and a population thereof comprising an mRNA “encoding for an enzyme” and a fusion polypeptide of CD63 fused to an RNA-binding protein (RBP) comprising Abil’s PUF domains. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make an enzyme-encoding mRNA therapeutic composition encapsulated in an exosome or a population thereof, because there was an art-recognized need/goal to make exosomes containing “enzymes for enzyme replacement therapy” for instance “for the treatment of a lysosomal storage disorder”, wherein exosomes are used “for intracellular delivery of biotherapeutics” as evidenced by the teachings of Hean, and because use of “various domains and derivatives” of RNA binding proteins (RBPs) including “mRNA binding proteins (mRBPs)” “to aid intracellular delivery of RNA therapeutics such as mRNA” and “to transport an RNA cargo interest, e.g. an mRNA” was also an art-recognized methodology/goal as evidenced by Hean, who exemplified making exosomes comprising a gRNA and a fusion polypeptide comprising an exosomal polypeptide (CD81), which is fused to a gRNA-binding Cas9, wherein the exosomes provide “efficient intracellular delivery of bioactive Cas9 and gRNA.” One of ordinary skill in the art would have utilized Abil’s “PUF domains” as Hean’s “various domains and derivatives” of RNA binding proteins (RBPs) for exosome-mediated intracellular delivery of mRNA, because a PUF domain was an art-recognized “sequence-specific single-stranded (ss) RNA-binding domain” thus was deemed useful for “sequence-specific enhancement of gene expression in living systems” as taught by Abil, who additionally taught that “only PUF domains have been extensively demonstrated as versatile tools that can function in living cells”, thereby suggesting a reasonable expectation of success in safely using a PUF domain as enzyme-encoding mRNA-binding domain that function to “transport an RNA cargo of interest, e.g. an mRNA”. Further, if the therapeutic mRNA sequence does not comprise the 3’ UTR sequence that is known to providing binding sites for PUF as taught by Abil, who reported that “PUF domains usually bind to the 3’ untranslated region (UTR) of their target transcripts”, one of ordinary skill in the art would have been motivated to link a non-therapeutic sequence that binds to the PUF domains to the therapeutic mRNA sequence via a cleavage site with a reasonable expectation of success so as to release the therapeutic mRNA sequence from the non-therapeutic sequence via an art-recognized “cleavage-based release system” known in the art to be used as evidenced by Hean. 
In view of the foregoing, claims 1-10, 12, 14, 17, 22, and 27-28 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-10, 12, 14, 17, 22, and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Schmittgen et al. (WO 2015/002956 A1, applicant’s citation) in view of Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Schmittgen teaches making exosomes and a population thereof containing an “exosome targeted fusion protein” that comprises “a nucleic acid binding domain moiety and an exosomal transmembrane moiety” and a “chimeric polynucleotide” that comprises “a therapeutic nucleic acid sequence and a substrate for the nucleic acid binding moiety in the targeted fusion protein”, wherein the therapeutic nucleic acid is “mRNA”, and the exosomal transmembrane moiety is “CD63”, wherein the C-terminus of the exosomal transmembrane moiety in the fusion protein is flanked by the nucleic acid binding moiety. See pages 2-4. See also claims 1-2, 15, and 25-26 reproduced below.

    PNG
    media_image3.png
    374
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    60
    693
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    164
    686
    media_image5.png
    Greyscale

Schmittgen teaches that a composition comprising two different, separate entities can be “engineered with cleavage sites” that enable cleavage/liberation of the two different, separate entities. See page 7.
Schmittgen does not teach that the “nucleic acid binding moiety” of the fusion protein is PUF. 
Abil teaches that “PUF family proteins are typically composed of 8 imperfectly repeated 36 amino acid motifs (PUF repeats), which, together with flanking conserved sequences, form a sequence-specific single-stranded (ss) RNA-binding domain, the PUF domain” thus PUF domains are deemed one of RNA-binding proteins (RBPs) in the art, especially one of “reprogrammable RBPs” such that “one can envision development of tools capable of sequence-specific manipulation of RNA”. See pages 2658-2659 and 2661. See also Figure 1a illustrating the mechanism of “PUF binding to ssRNA” as reproduced below.

    PNG
    media_image2.png
    253
    435
    media_image2.png
    Greyscale

Abil teaches that the PUF domain that is an RNA-binding domain (RBD) can be used as “a PUF scaffold for sequence-specific enhancement of gene expression in living systems”, wherein Abil exemplifies that the PUF domain can be used to express an enzyme-encoding sequence (e.g., artificial site-specific RNA endonuclease (ASRE)) designed to specifically bind and cleave a pathological triplet repeat sequence (e.g., CUG repeats). See pages 2661-2662. 
Abil teaches that “only PUF domains have been extensively demonstrated as versatile tools that can function in living cells” and that “the designer RBD field is clearly gaining momentum” (emphasis added). See page 2663.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Abil’s PUF domain as the “nucleic acid binding domain moiety” of the “fusion protein” when making Schmittgen’s exosomes comprising a fusion protein and a “chimeric polynucleotide” comprising a therapeutic mRNA sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the desirability and advantages of using PUF domains as an RNA-binding domain (RBD) were recognized in the art as evidenced by Abil’s express report that “the designer RBD field is clearly gaining momentum” and that “only PUF domains have been extensively demonstrated as versatile tools that can function in living cells”. Further, one of ordinary skill in the art would have used an enzyme-encoding mRNA sequence that cleaves a pathological triplet repeat sequence for the “therapeutic nucleic acid sequence” of the “chimeric polynucleotide” in Schmittgen’s exosomes, because use of PUF domains as an RBD functioning as a scaffold “for sequence-specific enhancement of gene expression in living systems” including a scaffold for an enzyme that specifically binds and cleaves a pathological triplet repeat sequence was known in the art as evidenced by Abil. It would also have been obvious to provide a cleavage site in the “chimeric polypeptide”, specifically between the “therapeutic nucleic acid sequence” and “a substrate for the nucleic acid binding moiety in the targeted fusion protein”, in order to enable cleavage/separation of the therapeutic mRNA sequence from the non-therapeutic sequence, because use of “cleavage sites” between two different entities to enable cleavage/liberation of different entities was known in the art as evidenced by Schmittgen.
Accordingly, claims 1-10, 12, 14, 17, 22, and 27-28 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-5, 7-10, 12, 14, 17, 22, and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Leonard et al. (US 2017/0087087 A1) in view of Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Leonard teaches making extracellular vesicles (e.g., “exosomes”) comprising a “cargo RNA” that is a “therapeutic RNA” (e.g., “mRNA”) and a “fusion protein” comprising “exosome targeting protein” (e.g., “CD63”) and “an RNA-binding domain for the cargo RNA”, wherein “the RNA-binding domain is present at the C-terminus of the fusion protein” and “the RNA-binding domain of the fusion protein binds specifically to the RNA-motif of the cargo RNA”, wherein “the cargo RNA is a hybrid RNA comprising the RNA-motif and further comprising miRNA, shRNA, mRNA, ncRNA, sgRNA, or a combination of any of these RNAs.” See paragraphs 0032, 0034-0038; claims 1, 9-11, and 18-20.
Leonard does not teach that the “an RNA-binding domain for the cargo RNA” of the fusion protein is PUF. 
Abil teaches that “PUF family proteins are typically composed of 8 imperfectly repeated 36 amino acid motifs (PUF repeats), which, together with flanking conserved sequences, form a sequence-specific single-stranded (ss) RNA-binding domain, the PUF domain”. See pages 2658-2659 and 2661. See also Figure 1a illustrating the mechanism of “PUF binding to ssRNA” as reproduced below.

    PNG
    media_image2.png
    253
    435
    media_image2.png
    Greyscale

Abil teaches that the PUF domain that is an RNA-binding domain (RBD) can be used as “a PUF scaffold for sequence-specific enhancement of gene expression in living systems”, wherein Abil exemplifies that the PUF domain can be used to express an enzyme-encoding sequence (e.g., artificial site-specific RNA endonuclease (ASRE)) designed to specifically bind and cleave a pathological triplet repeat sequence (e.g., CUG repeats). See pages 2661-2662. 
Abil teaches that “only PUF domains have been extensively demonstrated as versatile tools that can function in living cells” and that “the designer RBD field is clearly gaining momentum” (emphasis added). See page 2663.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Abil’s PUF domain as the “an RNA-binding domain for the cargo RNA” of the “fusion protein” when making Leonard’s exosomes comprising a fusion protein and a “cargo RNA” that is “a hybrid RNA comprising the RNA-motif” that binds “the RNA-binding domain of the fusion protein” and further comprising a therapeutic cargo RNA that is mRNA. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the desirability and advantages of using PUF domains as an RNA-binding domain (RBD) were recognized in the art as evidenced by Abil’s express report that “the designer RBD field is clearly gaining momentum” and that “only PUF domains have been extensively demonstrated as versatile tools that can function in living cells”. Further, one of ordinary skill in the art would have used an enzyme-encoding mRNA sequence that cleaves a pathological triplet repeat sequence for the “therapeutic RNA” of the “hybrid RNA” in Leonard’s exosomes, because use of PUF domains as an RBD functioning as a scaffold “for sequence-specific enhancement of gene expression in living systems” including a scaffold for an enzyme that specifically binds and cleaves a pathological triplet repeat sequence was known in the art as evidenced by Abil. 
Accordingly, claims 1-5, 7-10, 12, 14, 17, 22, and 27-28 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 14, 17, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-12 of U.S. Patent No. 11,236,143 B2 in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Leonard et al. (US 2017/0087087 A1), and Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the exosome of the ‘143 patent claims comprising a “human exosomal polypeptide” of “CD63”. It would have been obvious to one of ordinary skill in the art to flank the C-terminus of “CD63” of the ‘143 patent claims with a PUF domain and to further include a “chimeric polynucleotide” or a “hybrid RNA” comprising a therapeutic mRNA and the PUF domain-binding motifs, thereby arriving at the instantly claimed exosome and a population thereof claimed in the instant case. One of ordinary skill in the art would have been motivated to modify the exosome of the ‘143 patent claims in the manner stated above, because it was an art-recognized goal/need to make exosomes comprising a fusion protein of CD63 fused to an RNA-binding domain at the C-terminus, wherein the exosomes further comprise a “chimeric polynucleotide” or a “hybrid RNA” that comprises a therapeutic RNA (e.g., mRNA) and an RNA motif binding to the RNA-binding domain of the fusion protein (or” a substrate for the nucleic acid binding moiety in the targeted fusion protein”) as evidenced by the teachings of Schmittgen and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein. Further, the obviousness of using PUF domains as the RNA-binding domain of the “fusion protein” of Schmittgen and Loenard is also explained in view of the teachings of Abil as explained in the §103 rejections of record, which are fully incorporated by reference herein thus will not be repeated. 
Claims 1-10, 12, 14, 17, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,274,139 B2 in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Leonard et al. (US 2017/0087087 A1), and Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the pharmaceutical composition of the ‘139 patent claims comprising at least one exosome that comprises at least one transmembrane polypeptide of “CD63”. It would have been obvious to one of ordinary skill in the art to flank the C-terminus of “CD63” of the ‘139 patent claims with a PUF domain and to further include a “chimeric polynucleotide” or a “hybrid RNA” comprising a therapeutic mRNA and the PUF domain-binding motifs, thereby arriving at the instantly claimed exosome and a population thereof claimed in the instant case. One of ordinary skill in the art would have been motivated to modify the exosome of the ‘139 patent claims in the manner stated above, because it was an art-recognized goal/need to make exosomes comprising a fusion protein of CD63 fused to an RNA-binding domain at the C-terminus, wherein the exosomes further comprise a “chimeric polynucleotide” or a “hybrid RNA” that comprises a therapeutic RNA (e.g., mRNA) and an RNA motif binding to the RNA-binding domain of the fusion protein (or” a substrate for the nucleic acid binding moiety in the targeted fusion protein”) as evidenced by the teachings of Schmittgen and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein. Further, the obviousness of using PUF domains as the RNA-binding domain of the “fusion protein” of Schmittgen and Loenard is also explained in view of the teachings of Abil as explained in the §103 rejections of record, which are fully incorporated by reference herein thus will not be repeated. 


Claims 1-10, 12, 14, 17, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 14, 16, 19, 23-24, and 26-27 of copending Application No. 16/304,580 (now allowed) in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Leonard et al. (US 2017/0087087 A1), and Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
This is currently a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Note that this rejection will change to a non-provisional rejection once an issue fee is paid in the ‘580 application.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the EV of the ‘580 application claimed to comprise (i) “ribonucleic acid (RNA) binding proteins”; (ii) CD63 exosomal polypeptide; and further comprising “at least one polynucleotide of interest”. It would have been obvious to make a fusion protein comprising CD63 fused to PUF domains as the RNA binding protein at the C-terminus and to further include a “chimeric polynucleotide” or a “hybrid RNA” comprising a therapeutic mRNA and the PUF domain-binding motifs, thereby arriving at the instantly claimed EV and a population thereof claimed in the instant case. One of ordinary skill in the art would have been motivated to modify the EV of the ‘580 claims in the manner stated above, because it was an art-recognized goal/need to make exosomes comprising a fusion protein of CD63 fused to an RNA-binding domain at the C-terminus, wherein the exosomes further comprise a “chimeric polynucleotide” or a “hybrid RNA” that comprises a therapeutic RNA (e.g., mRNA) and an RNA motif binding to the RNA-binding domain of the fusion protein (or” a substrate for the nucleic acid binding moiety in the targeted fusion protein”) as evidenced by the teachings of Schmittgen and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein. Further, the obviousness of using PUF domains as the RNA-binding domain of the “fusion protein” of Schmittgen and Loenard is also explained in view of the teachings of Abil as explained in the §103 rejections of record, which are fully incorporated by reference herein thus will not be repeated. 

Claims 1-10, 12, 14, 17, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11-14, 16, 19, 21, 23, 25, and 29 of copending Application No. 16/317,455 in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Leonard et al. (US 2017/0087087 A1), and Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the exosome of the ‘455 claims comprising “mRNA” and “a fusion protein with an exosome polypeptide”. It would have been obvious to fuse PUF domains to the “exosome polypeptide” for the “fusion protein” of the ‘455 claims and include the “mRNA” of the ‘455 claims as part of a “chimeric polynucleotide” or a “hybrid RNA” comprising a therapeutic mRNA and the PUF domain-binding motifs, wherein the “exosome polypeptide” is CD63, thereby arriving at the instantly claimed exosome and a population thereof. One of ordinary skill in the art would have been motivated to modify the exosome of the ‘455 claims in the manner stated above, because it was an art-recognized goal/need to make exosomes comprising a fusion protein of CD63 fused to an RNA-binding domain at the C-terminus, wherein the exosomes further comprise a “chimeric polynucleotide” or a “hybrid RNA” that comprises a therapeutic RNA (e.g., mRNA) and an RNA motif binding to the RNA-binding domain of the fusion protein (or” a substrate for the nucleic acid binding moiety in the targeted fusion protein”) as evidenced by the teachings of Schmittgen and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein. Further, the obviousness of using PUF domains as the RNA-binding domain of the “fusion protein” of Schmittgen and Loenard is also explained in view of the teachings of Abil as explained in the §103 rejections of record, which are fully incorporated by reference herein thus will not be repeated. 

Claims 1-10, 12, 14, 17, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-9, 13, and 17-18 of copending Application No. 16/317,487 in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Leonard et al. (US 2017/0087087 A1), and Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the EV of the ‘487 application claims that comprise an EV protein (“CD63”), an RNA-binding protein, and a small molecule therapeutic (“siRNA”, “mRNA”, “shRNA”). It would have been obvious to one of ordinary skill in the art to make a fusion protein comprising CD63 of the ‘487 claims and the “RNA-binding protein” of the ‘487 claims and to make a chimeric polynucleotide” or a “hybrid RNA” comprising the “mRNA” of the ‘487 claims that is linked to an RNA motif binding to the RNA-binding domain of the fusion protein (or” a substrate for the nucleic acid binding moiety in the targeted fusion protein”), because it was an art-recognized goal/need to make such exosomes as evidenced by the teachings of Schmittgen and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein. It would also have been obvious to use Abil’s PUF domains as the “RNA-binding protein” in view of the desirability/advantages of PUF domains as disclosed by Abil as explained in the §103 rejections of record, which are fully incorporated by reference herein thus will not be repeated. 

Claims 1-10, 12, 14, 17, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/281,535 in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation) and Leonard et al. (US 2017/0087087 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and/or rendered obvious by the ‘535 claims drawn to an EV comprising a “fusion polypeptide” of an “NA-binding domain” (e.g., “a protein from the PUF family”), an EV enrichment polypeptide (e.g., “CD63”), and a “polynucleotide encoding for a urea cycle protein”, wherein the polynucleotide is “an mRNA”. It would have been obvious to include the “polynucleotide encoding for a urea cycle protein” as part of “a chimeric polynucleotide” or a “hybrid RNA”, wherein the urea cycle protein-encoding polynucleotide of the ‘535 claims is linked to an RNA motif binding to “the NA-binding domain” in the fusion polypeptide of the ‘535 claims, because it was an art-recognized goal/need to make such exosomes as evidenced by the teachings of Schmittge and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein.

Claims 1-10, 12, 14, 17, and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of copending Application No. 16/756,785 in view of Schmittgen et al. (WO 2015/002956 A1, applicant’s citation), Leonard et al. (US 2017/0087087 A1), and Abil et al. (Molecular Biosystems, 2015, 11:2658-2665, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the EV of the ‘785 claims comprising an exosomal polypeptide (e.g., CD63). It would have been obvious to one of ordinary skill in the art to flank the C-terminus of “CD63” of the ‘139 patent claims with a PUF domain and to further include a “chimeric polynucleotide” or a “hybrid RNA” comprising a therapeutic mRNA and the PUF domain-binding motifs, thereby arriving at the instantly claimed EV and a population thereof claimed in the instant case. One of ordinary skill in the art would have been motivated to modify the EV of the ‘785 claims in the manner stated above, because it was an art-recognized goal/need to make exosomes comprising a fusion protein of CD63 fused to an RNA-binding domain at the C-terminus, wherein the exosomes further comprise a “chimeric polynucleotide” or a “hybrid RNA” that comprises a therapeutic RNA (e.g., mRNA) and an RNA motif binding to the RNA-binding domain of the fusion protein (or” a substrate for the nucleic acid binding moiety in the targeted fusion protein”) as evidenced by the teachings of Schmittgen and Loenard as explained in the §103 rejections of record, which are fully incorporated by reference herein. Further, the obviousness of using PUF domains as the RNA-binding domain of the “fusion protein” of Schmittgen and Loenard is also explained in view of the teachings of Abil as explained in the §103 rejections of record, which are fully incorporated by reference herein thus will not be repeated. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635